                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ZMH,                                               Case No. 3:19-cv-03840-JD
                                                       Plaintiff,
                                   8
                                                                                           ORDER TO SHOW CAUSE
                                                  v.
                                   9

                                  10    SAN FRANCISCO UNIFIED SCHOOL
                                        DISTRICT, et al.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           On August 19, 2019, defendant San Francisco Unified filed a motion to dismiss plaintiff’s

                                  14   complaint. Dkt. No. 15. Plaintiff’s opposition to the motion was due by September 2, 2019. On

                                  15   September 10, 2019, San Francisco Unified advised the Court that plaintiff had not filed an

                                  16   opposition or otherwise responded to the motion, which the Court has confirmed. Dkt. No. 16.

                                  17   The hearing on the motion to dismiss, which was set for October 10, 2019, at 10:00 a.m., is

                                  18   vacated.

                                  19           Plaintiff is ordered to show cause, in writing, why the Court should not dismiss this case

                                  20   for failure to prosecute. Plaintiff’s response must be filed by September 27, 2019.

                                  21           IT IS SO ORDERED.

                                  22   Dated: September 13, 2019

                                  23

                                  24
                                                                                                    JAMES DONATO
                                  25                                                                United States District Judge
                                  26

                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        ZMH,
                                   4                                                          Case No. 19-cv-03840-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        SAN FRANCISCO UNIFIED SCHOOL
                                   7    DISTRICT, et al.,
                                   8                   Defendants.

                                   9
                                               I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                               That on September 16, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   ZMH
                                       650 Eddy Street, Unit 207
                                  18   San Francisco, CA 94109
                                  19

                                  20
                                       Dated: September 16, 2019
                                  21

                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  26
                                                                                          Honorable JAMES DONATO
                                  27

                                  28
                                                                                          2
